UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4213


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CEDRIC CAMERON CLARK,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:07-
cr-00281-RWT-1)


Submitted:    November 19, 2008             Decided:   February 9, 2009


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marc L. Resnick, Washington, D.C., for Appellant.        Rod J.
Rosenstein, United States Attorney, Emily N. Glatfelter, Deborah
A. Johnston, Assistant United States Attorneys, Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Cedric Cameron Clark appeals his conviction by a jury

of   one   count      of    possession    of    a    firearm      after      having    been

convicted      of    a     crime   punishable       by    more    than      one   year    of

imprisonment, in violation of 18 U.S.C. § 922(g) (2006).                                  We

affirm.

            On appeal, Clark argues that the district court erred

in   denying    his       motion   for   judgment        of   acquittal      because     the

evidence was insufficient to sustain the jury’s verdict, and

that the court erred in denying his motion for a new jury pool.

The Government responds, arguing that Clark’s conviction should

be affirmed.

            This court reviews the district court’s denial of a

motion for judgment of acquittal de novo.                        See United States v.

Ryan-Webster, 353 F.3d 353, 359 (4th Cir. 2003).                             A defendant

challenging         the    sufficiency    of    the      evidence         faces   a   heavy

burden.     United States v. Beidler, 110 F.3d 1064, 1067 (4th Cir.

1997).      “[A]n        appellate   court’s    reversal         of   a    conviction    on

grounds of insufficient evidence should be confined to cases

where the prosecution’s failure is clear.”                            United States v.

Jones, 735 F.2d 785, 791 (4th Cir. 1984).

            A jury’s verdict must be upheld on appeal if there is

substantial evidence in the record to support it.                             Glasser v.

United States, 315 U.S. 60, 80 (1942).                        In determining whether

                                           2
the evidence in the record is substantial, this court views the

evidence    in    the      light    most    favorable      to    the    government,         and

inquires whether there is evidence that a reasonable finder of

fact    could     accept     as     adequate      and    sufficient      to     support      a

conclusion of a defendant’s guilt beyond a reasonable doubt.

United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en

banc).     In     evaluating        the    sufficiency      of    the    evidence,         this

court    does    not      review    the    credibility      of    the    witnesses          and

assumes    that       the    jury    resolved       all     contradictions           in     the

testimony in favor of the government.                      United States v. Romer,

148 F.3d 359, 364 (4th Cir. 1998).

            The elements of a violation of § 922(g)(1) are: “(1)

the     defendant         previously       had    been     convicted      of     a        crime

punishable by a term of imprisonment exceeding one year; (2) the

defendant knowingly possessed . . . the firearm; and (3) the

possession was in or affecting commerce, because the firearm had

traveled in interstate or foreign commerce.”                           United States v.

Langley, 62 F.3d 602, 606 (4th Cir. 1995) (en banc).                                      Clark

stipulated       to   a    disqualifying         prior    conviction      and    does       not

contest the interstate or foreign commerce element.                             He argues

the evidence did not show he exercised dominion or control over

the firearm at any time.               Our review of the record leads us to

conclude that Clark’s argument is without merit and that his



                                             3
reliance on United States v. Blue, 957 F.2d 106 (4th Cir. 1992),

is misplaced.      The evidence was sufficient.

            Clark next argues that the district court erred in

denying his motion for a new jury pool because African-Americans

were underrepresented in the pool to the extent that the pool

did not represent a fair cross-section of the community.

       In order to establish a prima facie violation of the
       fair cross-section requirement, the defendant must
       show (1) that the group alleged to be excluded is a
       ‘distinctive’ group in the community; (2) that the
       representation of this group in venires from which
       juries are selected is not fair and reasonable in
       relation to the number of such persons in the
       community; and (3) that this underrepresentation is
       due to a systematic exclusion of the group in the
       jury-selection process.

Duren v. Missouri, 439 U.S. 357, 364 (1979).                  The district court

focused   on   the    third    element    under      Duren   in     denying   Clark’s

motion for a new panel.         We conclude that the district court did

not err in its decision.          United States v. Cecil, 836 F.2d 1431

(4th Cir. 1988).        Clark’s motion before the district court and

his argument on appeal fail to satisfy the requirements of Duren

to     demonstrate     a      violation       of     the     fair     cross-section

requirement.

            Accordingly, we affirm Clark’s conviction.                        We deny

his motion for appointment of new counsel.                        We dispense with

oral    argument     because    the   facts        and   legal    contentions     are




                                          4
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    5